


--------------------------------------------------------------------------------



AMENDED AND RESTATED
COLLATERAL AGREEMENT
dated as of September 4, 2014
by and among
HEARTLAND PAYMENT SYSTEMS, INC.,
and certain of its Subsidiaries,
as Grantors,


in favor of


BANK OF AMERICA, N.A.,
as Administrative Agent



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------



Table of Contents
Page
ARTICLE I DEFINED
TERMS.....................................................................................................1
SECTION 1.1
Terms Defined in the Uniform Commercial Code...................................1

SECTION 1.2
Definitions................................................................................................2

SECTION 1.3
Other Interpretive
Provisions...................................................................6

ARTICLE II SECURITY
INTEREST............................................................................................6
SECTION 2.1
Grant of Security
Interest.........................................................................6

SECTION 2.2
Intentionally
Omitted...............................................................................8

SECTION 2.3
Grantors Remain
Liable...........................................................................8

ARTICLE III REPRESENTATIONS AND
WARRANTIES.........................................................8
SECTION 3.1
Existence, Qualification and
Power.........................................................9

SECTION 3.2
Governmental Authorization; Other
Consents.........................................9

SECTION 3.3
Perfected First Priority
Liens...................................................................9

SECTION 3.4
Title, No Other
Liens...............................................................................9

SECTION 3.5
State of Organization; Location of Inventory, Equipment and Fixtures; other
Information...................................................................................10

SECTION 3.6
Accounts.................................................................................................10

SECTION 3.7
Chattel
Paper...........................................................................................11

SECTION 3.8
Commercial Tort
Claims........................................................................11

SECTION 3.9
Deposit Accounts and Securities
Accounts............................................11

SECTION 3.10
Intellectual
Property...............................................................................11

SECTION 3.11
Inventory................................................................................................12

SECTION 3.12
Investment Property; Partnership/LLC
Interests....................................12

SECTION 3.13
Instruments.............................................................................................13

SECTION 3.14
Government
Contracts............................................................................13

SECTION 3.15
Types of
Collateral.................................................................................13

ARTICLE IV
COVENANTS........................................................................................................13
SECTION 4.1
Maintenance of Perfected Security Interest; Further Information.........13

SECTION 4.2
Maintenance of
Insurance......................................................................13

SECTION 4.3
Changes in Locations; Changes in Name or Structure...........................13

SECTION 4.4
Required Notifications and Schedule
Updates.......................................14

SECTION 4.5
Delivery
Covenants................................................................................14

SECTION 4.6
Control
Covenants..................................................................................14

SECTION 4.7
Filing
Covenants....................................................................................15

SECTION 4.8
Accounts.................................................................................................16

SECTION 4.9
Intellectual
Property...............................................................................16

SECTION 4.10
Investment Property; Partnership/LLC
Interests....................................17

SECTION 4.11
Equipment..............................................................................................18

SECTION 4.12
Vehicles..................................................................................................18

SECTION 4.13
Further
Assurances.................................................................................18


i



--------------------------------------------------------------------------------



ARTICLE V REMEDIAL
PROVISIONS.....................................................................................18
SECTION 5.1
General
Remedies..................................................................................18

SECTION 5.2
Specific
Remedies..................................................................................19

SECTION 5.3
Registration Rights; Waiver of Certain
Claims......................................21

SECTION 5.4
Application of
Proceeds.........................................................................22

SECTION 5.5
Waiver,
Deficiency.................................................................................22

ARTICLE VI RIGHTS OF ADMINISTRATIVE
AGENT............................................................23
SECTION 6.1
Power of
Attorney...................................................................................23

SECTION 6.2
Assignment by the Administrative
Agent...............................................24

SECTION 6.3
The Administrative Agent’s Duty of
Care..............................................24

SECTION 6.4
Liability with Respect to
Accounts........................................................25

SECTION 6.5
Releases of
Collateral............................................................................25

ARTICLE VII
MISCELLANEOUS..............................................................................................25
SECTION 7.1
Amendments, Waivers and
Consents.....................................................25

SECTION 7.2
Notices...................................................................................................25

SECTION 7.3
Expenses, Indemnification, Waiver of Consequential Damages, etc.....26

SECTION 7.4
Successors and
Assigns..........................................................................26

SECTION 7.5
Right of
Setoff........................................................................................26

SECTION 7.6
Counterparts; Integration;
Effectiveness................................................27

SECTION 7.7
Severability.............................................................................................27

SECTION 7.8
Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL....................................................................................................27

SECTION 7.9
Injunctive
Relief.....................................................................................27

SECTION 7.10
No Waiver By Course of Conduct; Cumulative Remedies....................27

SECTION 7.11
Survival of
Indemnities..........................................................................28

SECTION 7.12
Titles and
Captions.................................................................................28

SECTION 7.13
Advice of Counsel; No Strict
Construction............................................28

SECTION 7.14
Acknowledgements................................................................................28

SECTION 7.15
Additional
Grantors................................................................................29

SECTION 7.16
All Powers Coupled With
Interest..........................................................29

SECTION 7.17
No
Conflict.............................................................................................29

SECTION 7.18
Consent of Issuers of Pledged
Equity.....................................................29

SECTION 7.19
Other
Security.........................................................................................29

SECTION 7.20
Amendment and Restatement; No
Novation..........................................29




ii



--------------------------------------------------------------------------------



SCHEDULES:


Schedule 3.5(a)
Exact Legal Name

Schedule 3.5(b)
Jurisdiction of Organization; Taxpayer Identification Number; and Registered
Organization Number

Schedule 3.5(c)
Locations    

Schedule 3.5(d)
Mailing Address; Chief Executive Office and other Locations

Schedule 3.7
Chattel Paper

Schedule 3.8
Commercial Tort Claims

Schedule 3.9
Deposit Accounts

Schedule 3.10
Intellectual Property

Schedule 3.10(g)
Infringement of Trademarks

Schedule 3.12
Investment Property and Partnership/LLC Interests

Schedule 3.13
Instruments

Schedule 3.14
Government Contracts



EXHIBITS:
Form of



Exhibit 4.9(c)(i)
Notice of Grant of Security Interest in Patents

Exhibit 4.9(c)(ii)
Notice of Grant of Security Interest in Trademarks

Exhibit 4.9(c)(iii)
Notice of Grant of Security Interest in Copyrights

Exhibit 4.10(b)        Irrevocable Stock Power







iii



--------------------------------------------------------------------------------




This AMENDED AND RESTATED COLLATERAL AGREEMENT (this “Agreement”), is dated as
of September 4, 2014 by and among HEARTLAND PAYMENT SYSTEMS, INC., a Delaware
corporation (the “Borrower”), each of the Guarantors (as defined in the Credit
Agreement referred to below) and identified on the signature pages hereto and
any Additional Grantor (as defined below) who may become party to this Agreement
(such Guarantors and Additional Grantors, collectively, with the Borrower, the
“Grantors”), in favor of BANK OF AMERICA, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”) for the ratable benefit of the Secured
Parties (as defined below).
STATEMENT OF PURPOSE
The Borrower is party to that certain Credit Agreement dated as of October 23,
2013 (as amended, restated, extended, supplemented or otherwise modified prior
to the date hereof) among the Borrower, the Administrative Agent and a syndicate
of lenders (the “Existing Credit Agreement”).
The Borrower has requested that the Administrative Agent and Lenders amend and
restate the Existing Credit Agreement on the terms and conditions set forth in
the Credit Agreement referred to below.
Pursuant to the Amended and Restated Credit Agreement dated as of the date
hereof by and among the Borrower, the banks and other financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent (as
amended, restated, extended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), the Lenders have agreed to make Credit Extensions
to the Borrower and the Administrative Agent and Lenders have agreed to amend
and restate the Existing Credit Agreement, in each case upon the terms and
subject to the conditions set forth therein. Terms defined in the Credit
Agreement and not otherwise defined herein shall have the meaning assigned
thereto in the Credit Agreement.
As a condition to extending credit or otherwise making financial accommodations
available to or for the account of the Borrower under the Existing Credit
Agreement, the Secured Parties required, among other things, that certain of the
Grantors grant to the Administrative Agent for the ratable benefit of the
Secured Parties a lien on and security interest in the Collateral (as defined
below) pursuant to that certain Collateral Agreement dated as of October 23,
2013 (as amended up to but not including the date hereof, the “Existing
Collateral Agreement”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the other Secured Parties to (i) amend and restate the
Existing Credit Agreement and (ii) make their respective Credit Extensions and
other financial accommodations under the Loan Documents, the Secured Cash
Management Agreements or the Secured Hedge Agreements, the Grantors hereby agree
to amend and restate the Existing Collateral Agreement pursuant to this
Agreement as a condition precedent to the financing accommodations under the
Credit Agreement, and further hereby agree with the Administrative Agent, for
the ratable benefit of the Secured Parties, as follows:
ARTICLE I

DEFINED TERMS
SECTION 1.1    Terms Defined in the Uniform Commercial Code.
(a)    The following terms when used in this Agreement shall have the meanings
assigned to them in the UCC (as defined in the Credit Agreement) as in effect
from time to time: “Accession”, “Account”,








--------------------------------------------------------------------------------



“Account Debtor”, “Adverse Claim”, “As-Extracted Collateral”, “Authenticate”,
“Certificated Security”, “Chattel Paper”, “Commercial Tort Claim”, “Consumer
Goods”, “Deposit Account”, “Documents”, “Electronic Chattel Paper”, “Equipment”,
“Farm Products”, “Financial Asset”, “Fixture”, “General Intangible”, “Goods”,
“Instrument”, “Inventory”, “Investment Company Security”, “Investment Property”,
“Letter of Credit Rights”, “Manufactured Home”, “Proceeds”, “Record”,
“Registered Organization”, “Securities Account”, “Securities Entitlement”,
“Securities Intermediary”, “Security”, “Software”, “Supporting Obligation”,
“Tangible Chattel Paper”, and “Uncertificated Security”.
(b)    Terms defined in the UCC and not otherwise defined herein or in the
Credit Agreement shall have the meaning assigned in the UCC as in effect from
time to time.
SECTION 1.2    Definitions. The following terms when used in this Agreement
shall have the meanings assigned to them below:
“Additional Grantor” means each Subsidiary of a Borrower which hereafter becomes
a Grantor pursuant to Section 7.15, (as required pursuant to Section 6.09 of the
Credit Agreement).
“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.
“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.
“Collateral” has the meaning assigned thereto in Section 2.1.
“Collateral Account” has the meaning assigned thereto in Section 5.2.
“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.
“Controlled Depository” has the meaning assigned thereto in Section 4.6.
“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.
“Copyrights” means, collectively, all of the following of any Grantor: (a) all
copyrightable works of authorship, copyright registrations and copyright
applications anywhere in the world, including, without limitation, those listed
registrations and applications on Schedule 3.10 hereto, (b) all reissues,
extensions, continuations (in whole or in part) and renewals of any of the
foregoing, (c) all income, royalties, damages and payments now or hereafter due
and/or payable under any of the foregoing or with respect to any of the
foregoing, including, without limitation, damages or payments for past, present
or future infringements of any of the foregoing, (d) the right to sue for past,
present or future infringements of any of the foregoing and (e) all rights
corresponding to any of the foregoing throughout the world.
“Copyright Licenses” means any agreement now or hereafter in existence naming
any Grantor as licensor or licensee, including, without limitation, those listed
in Schedule 3.10, granting any right under any Copyright, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Copyright.
“Credit Agreement” has the meaning specified in the Statement of Purpose hereto.

2



--------------------------------------------------------------------------------



“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance reasonably satisfactory to the Administrative Agent.
“Equity Interests” has the meaning assigned thereto in the Credit Agreement.
“Excluded Deposit Account” means, collectively, (a) all Deposit Accounts that
are payroll processing accounts for third parties, loan servicing processing
accounts for third parties or card processing accounts, (b) Deposit Accounts
exclusively used for payroll, payroll taxes and employee benefits, and (c)
Deposit Accounts with amounts on deposit (other than those specified in clause
(a) or (b)), that do not exceed $250,000.
“Existing Collateral Agreement” has the meaning specified in the Statement of
Purpose hereto.
“Existing Credit Agreement” has the meaning specified in the Statement of
Purpose hereto.
“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any other jurisdiction or
any state, municipal or local Governmental Authority located in the United
States or any other jurisdiction or all obligations of any such Governmental
Authority arising under any Account now or hereafter owing by any such
Governmental Authority, as account debtor, to any Grantor.
“Grantors” has the meaning set forth in the Preamble of this Agreement.
“Intellectual Property” means collectively, all of the following of any Grantor:
(a) all systems software, applications software and internet rights, including,
without limitation, screen displays and formats, internet domain names, web
sites (including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer’s notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, inventions, improvements and ideas,
(c) any useful information relating to the items described in clause (a) or (b),
including know-how, technology, engineering drawings, reports, design
information, Trade Secrets, practices, laboratory notebooks, specifications,
test procedures, maintenance manuals, research, development, manufacturing,
marketing, merchandising, selling, purchasing and accounting, (d) Patents,
Copyrights and Trademarks, and (e) Patent Licenses, Copyright Licenses,
Trademark Licenses and other licenses to use any of the items described in the
foregoing clauses (a), (b), (c) and (d) or any other similar items of such
Grantor necessary for the conduct of its business (all such licenses
collectively “Intellectual Property Licenses”).
“Intellectual Property License” has the meaning provided in the definition of
Intellectual Property.
“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).
“Lenders” has the meaning specified in the Statement of Purpose hereto.
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

3



--------------------------------------------------------------------------------



“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.
“Patent License” means all agreements now or hereafter in existence providing
for the grant by or to any Grantor of any right to import, export, manufacture,
have manufactured, use, sell or otherwise exploit any invention covered in whole
or in part by a Patent, including any covenants not to sue for infringement
under a Patent or settlements granting a license to or a covenant not to sue
under a Patent.
“Patents” means collectively, all of the following of any Grantor: (a) all
patents, all rights and interests in patents, patent disclosures, patentable
inventions and patent applications anywhere in the world, including, without
limitation, those listed on Schedule 3.10 hereto, (b) all improvements thereto,
reissues, provisionals, continuations (in whole or in part), divisionals,
reexaminations and renewals and extensions of any of the foregoing, (c) all
income, royalties, damages or payments now or hereafter due and/or payable under
any of the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present and future
infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.
“Pledged Equity” means all Investment Property, Partnership/LLC Interests, or
other Equity Interests owned and held by a Grantor in (a) any other Grantor or
(b) a first tier Foreign Subsidiary, including without limitation (x) all
registrations, certificates, articles or agreements governing or representing
any such interests, (y) all options and other rights, contractual or otherwise,
at any time existing with respect to such interests and (z) all distributions,
cash, instruments and other property now or hereafter received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
interests; provided, however, that the portion of any Investment Property,
Partnership/LLC Interests, or other Equity Interests owned or held by a Grantor
in a Foreign Subsidiary that is included in Pledged Equity shall be limited to
the same extent and on the same terms as is any Security Interest in any Equity
Interest issued by any Foreign Subsidiary pursuant to clause (i) of the first
proviso in Section 2.1.
“Pledged Partnership/LLC Agreement” has the meaning assigned thereto in
Section 2.2(a).
“Restricted Securities Collateral” has the meaning assigned thereto in Section
5.3(a).
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.
“Secured Obligations” means, with respect to the Borrower, the “Obligations”
and, with respect to each Guarantor, the obligations of such Guarantor under the
Subsidiary Guaranty or such other guaranty or other agreement entered into by
such Guarantor pursuant to Section 6.09 of the Credit Agreement, as

4



--------------------------------------------------------------------------------



applicable, and with respect to all Grantors, all liabilities and obligations of
the Grantors hereunder; provided, however, the Secured Obligations shall exclude
any Excluded Swap Obligations.
“Secured Parties” has the meaning set forth in the Credit Agreement.
“Securities Act” has the meaning assigned thereto in Section 5.3(a).
“Security Interests” means the security interests granted pursuant to Article
II, as well as all other security interests created or assigned as additional
security for any of the Secured Obligations pursuant to the provisions of any
Loan Document.
“Stored Collateral” has the meaning assigned thereto in Section 4.6.
“Trademark License” means any agreement now or hereafter in existence providing
for the grant by or to any Grantor of any right to use any Trademark, including,
without limitation, any of the foregoing referred to in Schedule 3.10.
“Trademarks” means, collectively, all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos, other business identifiers, together with
translations, adaptations, derivations and combinations thereof, prints and
labels on which any of the foregoing have appeared or appear, whether registered
or unregistered, all registrations and recordings thereof, and all applications
in connection therewith (other than each application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark, including “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. 1051, to the extent that and solely
during the period in which, the grant of security interest therein would impair
the validity or enforceability of or render void or result in cancellation of,
any registration issued as a result of such intent-to use trademark applications
under applicable Law; provided that upon submission and acceptance by the United
States Patent and Trademark Office of an amendment to allege use, such
intent-to-use trademark applications shall be considered Trademarks) anywhere in
the world, including, without limitation, those listed on Schedule 3.10 hereto,
(b) all reissues, extensions, continuations (in whole or in part) and renewals
of any of the foregoing, (c) all income, royalties, damages and payments now or
hereafter due and/or payable under any of the foregoing or with respect to any
of the foregoing, including, without limitation, damages or payments for past,
present or future infringements of any of the foregoing, (d) the right to sue
for past, present or future infringements of any of the foregoing and (e) all
rights corresponding to any of the foregoing (including the goodwill) throughout
the world.
“Trade Secrets” means collectively all of the following of any Grantor:
technical data, engineering drawings, reports, designs, practices, laboratory
notebooks, specifications, test procedures, maintenance manuals, and information
relation to research, development, manufacturing, marketing, merchandizing,
selling, purchasing and accounting, which derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by, other person who can derive economic value
from its disclosure or use.
“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the Laws of
any state, all tires and all other appurtenances to any of the foregoing.

5



--------------------------------------------------------------------------------



“Vessel” means any watercraft or other artificial contrivance used, or capable
of being used, as a means of transportation on water (including, without
limitation, those whose primary purpose is the maritime transportation of cargo
or which are otherwise engaged, used or useful in any business activities of the
Grantors) which are owned by and registered (or to be owned and registered) in
the name of any of the Grantors, including, without limitation, any Vessel
leased or otherwise registered in the foregoing parties’ names, pursuant to a
lease or other operating agreement constituting a capital lease obligation, in
each case together with all related spares, equipment and any additional
improvements, vessel owned, bareboat chartered or operated by a Grantor other
than Vessels owned by an entity other than a Grantor and which are managed under
Vessel management agreements.
SECTION 1.3    Other Interpretive Provisions. With reference to this Agreement
and each other Loan Document, unless otherwise specified herein or in such other
Loan Document: (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”, (e)
any definition of or reference to any agreement, instrument or other document
herein shall be construed as referring to such agreement, instrument or other
document, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (g) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (h) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, (l) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document and (m) where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.
ARTICLE II    

SECURITY INTEREST
SECTION 2.1    Grant of Security Interest. Each Grantor hereby grants, pledges
and collaterally assigns to the Administrative Agent, for the ratable benefit of
the Administrative Agent and the other Secured Parties, a continuing security
interest in all of such Grantor’s right, title and interest in the following
property, now owned or at any time hereafter acquired by such Grantor or in
which such Grantor now has or at any time in the future may acquire any right,
title or interest, and wherever located or deemed located (collectively, the
“Collateral”), as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Secured Obligations:
(a)    all Accounts;

6



--------------------------------------------------------------------------------



(b)    all cash and currency;
(c)    all Chattel Paper;
(d)    all Commercial Tort Claims identified on Schedule 3.8;
(e)    all Deposit Accounts;
(f)    all Documents;
(g)    all Equipment;
(h)    all Fixtures;
(i)    all General Intangibles;
(j)    all Instruments;
(k)    all Intellectual Property;
(l)    all Inventory;
(m)    all Investment Property (including all Pledged Equity);
(n)    all Letter of Credit Rights;
(o)    all licenses and permits;
(p)    all Vehicles;
(q)    all Goods and all other personal property not otherwise described above;
(r)    all books and records pertaining to the Collateral; and
(s)    to the extent not otherwise included, all Proceeds and products of any
and all of the foregoing, all Accessions to any of the foregoing and all
collateral security and Supporting Obligations (as now or hereafter defined in
the UCC) given by any Person with respect to any of the foregoing;
provided, that (i) any Security Interest on any Equity Interest issued by any
Foreign Subsidiary shall be limited to sixty-five percent (65%) of all issued
and outstanding Equity Interests entitled to vote of each first tier Foreign
Subsidiary and one hundred percent (100%) of all issued and outstanding Equity
Interests not entitled to vote of such first tier Foreign Subsidiary (in each
case, within the meaning of Section 1.956‑2(c)(2) of the Treasury Regulations)
(unless pursuant to Section 957 of the Code or any other applicable Law, at any
time on or after the date hereof, a pledge of a percentage greater than 65%
could not reasonably be expected to cause (x) the undistributed earnings of such
Subsidiary (as determined for United States federal income tax purposes) to be
treated as a deemed dividend to the Borrower or (y) any material adverse tax
consequences, in which case such percentage greater than 65% of the issued and
outstanding Equity Interests of such Subsidiary entitled to vote shall be
included as pledged Equity Interests and “Collateral”), and (ii) the Security
Interests granted herein shall not extend to, and the term “Collateral” shall
not include, (A) any

7



--------------------------------------------------------------------------------



obligation or property of any kind due from, owed by or belonging to any
Sanctioned Person, (B) any rights under any lease, license instrument, contract
or agreement of any Grantor to the extent that the granting of a security
interest therein would, under the express terms of such lease, license,
instrument, contract or agreement, (I) be prohibited or restricted or (II)
result in a breach of the terms of, constitute a default under or result in a
termination of any such lease, license, instrument, contract or agreement
governing such right, unless (x) such prohibition or restriction is not
enforceable or is otherwise ineffective under applicable Law or (y) consent to
such security interest has been obtained from any applicable third party, or (C)
any assets to the extent the Administrative Agent shall reasonably determine in
its sole discretion that the cost or burden of creating and/or perfecting a
security interest thereon is excessive in relation to the benefit to the Secured
Parties of the security interest to be afforded thereby. Notwithstanding any of
the foregoing, such proviso shall not affect, limit, restrict or impair the
grant by any Grantor of a Security Interest in any Account or any money or other
amounts due and payable to any Grantor or to become due and payable to any
Grantor under any such lease, license, instrument, contract or agreement unless
such security interest in such Account, money or other amount due and payable is
also specifically prohibited or restricted by the terms of such lease, license,
instrument, contract or other agreement or such security interest in such
Account, money or other amount due and payable would expressly constitute a
default under or would expressly grant a party a termination right under any
such lease, license, instrument, contract or agreement governing such right
unless, in each case, (X) such prohibition is not enforceable or is otherwise
ineffective under applicable Law or (Y) consent to such security interest has
been obtained from any applicable third party; provided further, that
notwithstanding anything to the contrary contained in the foregoing proviso, the
Security Interests granted herein shall immediately and automatically attach to
and the term “Collateral” shall immediately and automatically include the rights
under any such lease, license, instrument, contract or agreement and in such
Account, money, or other amounts due and payable to any Grantor at such time as
such prohibition, restriction, event of default or termination right terminates
or is waived or consent to such security interest has been obtained from any
applicable third party; provided, further, that it is understood and agreed any
Lien with respect to the Merchant Receivables is subject to the terms of the
Intercreditor Agreement.
Notwithstanding the foregoing, the payment and performance of the Obligations
shall not be secured by any Swap Contract between any Grantor and any Secured
Party.
SECTION 2.2    Intentionally Omitted.
SECTION 2.3    Grantors Remain Liable. Anything herein to the contrary
notwithstanding: (a) each Grantor shall remain liable to perform all of its
duties and obligations under the leases, instruments, contracts and agreements
included in the Collateral to the same extent as if this Agreement had not been
executed, (b) the exercise by the Administrative Agent or any other Secured
Party of any of the rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, (c) neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under the leases, instruments, contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
the Administrative Agent or any other Secured Party be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder, and (d) neither the
Administrative Agent nor any other Secured Party shall have any liability in
contract or tort for any Grantor’s acts or omissions.
ARTICLE III    

REPRESENTATIONS AND WARRANTIES

8



--------------------------------------------------------------------------------



To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Credit Extensions
to the Borrower thereunder, each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:
SECTION 3.1    Existence, Qualification and Power. Each Grantor (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party and consummate the transactions
contemplated hereby, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.
SECTION 3.2    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, any Grantor or any Issuer of this Agreement, (b) the grant by any
Grantor of the Liens granted by it pursuant to the Collateral Documents, or (c)
the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof).
SECTION 3.3    Perfected First Priority Liens. The Security Interests in the
Collateral granted pursuant to this Agreement constitute valid and enforceable
security interests in all of the Collateral in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, as collateral security
for the Secured Obligations, and upon the Administrative Agent duly filing or
recording any required financing statements, taking possession or Control
(including possession of any certificate of title) of Collateral that may be
perfected only by possession or Control and making all applicable registrations
with the U.S. Copyright Office with respect to any Copyrights, such Security
Interests shall constitute a first priority perfected security interest (subject
only to Liens permitted under Section 7.02 of the Credit Agreement) in all
Collateral except (a) for Collateral consisting of any Intellectual Property
registered, filed, recorded or otherwise located in any country outside of the
United States and (b) with respect to any Pledged Equity in a first tier Foreign
Subsidiary, solely to the extent that the perfection thereof is governed by
foreign Laws and subject to any additional requirements, provided, that the
applicable Grantor and Issuer shall take all actions reasonably requested by the
Administrative Agent to satisfy such additional requirements and ensure that
such Security Interests shall constitute a first priority perfected security
interest (subject only to Liens permitted under Section 7.02 of the Credit
Agreement) under applicable foreign Law to the extent a first priority security
interest can be granted and maintained under such applicable foreign Law.
SECTION 3.4    Title, No Other Liens. Except for the Security Interests, each
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims other than Liens permitted under Section 7.02 of the Credit Agreement. No
Grantor has authenticated any agreement authorizing any secured party thereunder
to file a financing statement with respect to any Lien, except to perfect Liens
permitted under Section 7.02 of the Credit Agreement. No Grantor has authorized
the filing of any financing statement with respect to any Lien under the UCC of
any state which names a Grantor as debtor or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, pursuant to this Agreement or in
connection with Liens permitted under Section 7.02 of the Credit Agreement. No
Collateral is in the possession or Control of any Person asserting any claim
thereto or security interest therein, except that (a) the Administrative Agent
or its designee may have possession or Control of Collateral as

9



--------------------------------------------------------------------------------



contemplated hereby, (b) a depositary bank may have Control of a Deposit Account
owned by a Grantor at such depositary bank and a Securities Intermediary may
have Control over a Securities Account owned by a Grantor at such Securities
Intermediary, in each case subject to the terms of any Deposit Account control
agreement or Securities Account control agreement, as applicable, and to the
extent required by Article IV, in favor of the Administrative Agent, and (c) a
landlord or a bailee, consignee or other Person may have possession of the
Collateral as contemplated by, and so long as, the applicable Grantors have
complied to the reasonable satisfaction of the Administrative Agent with the
applicable provisions of Section 4.6(c). There exists no Adverse Claim with
respect to the Pledged Equity of such Grantor.
SECTION 3.5    State of Organization; Location of Inventory, Equipment and
Fixtures; other Information.
(a)    The exact legal name of each Grantor is set forth on Schedule 3.5(a) (as
such schedule may be updated from time to time pursuant to Section 4.3).
(b)    Each Grantor is a Registered Organization organized under the laws of the
jurisdiction or state identified on Schedule 3.5(b) under such Grantor’s name
(as such schedule may be supplemented from time to time pursuant to Section
4.3). To the extent applicable, the taxpayer identification number and, to the
extent applicable, Registered Organization number of each Grantor is set forth
on Schedule 3.5(b) under such Grantor’s name (as such schedule may be
supplemented from time to time pursuant to Section 4.3).
(c)    As of the Closing Date and as of the last date such schedule was updated
in accordance with Section 4.4, all Collateral of the Grantors consisting of
Inventory, Equipment and Fixtures with a value in excess of $500,000 as to any
particular location (whether now owned or hereafter acquired) is (or will be)
located at the locations specified on Schedule 3.5(c), except as otherwise
permitted hereunder. Each location requiring a landlord waiver and consent
and/or a warehouseman/bailee agreement is identified on Schedule 3.5(c).
(d)    The mailing address, chief place of business, chief executive office and
office where each Grantor keeps its books and records relating to the Accounts,
Documents, General Intangibles, Instruments and Investment Property in which it
has any interest is located at the locations specified on Schedule 3.5(d) (as
such schedule may be supplemented from time to time pursuant to Section 4.3)
under such Grantor’s name. Each location requiring a landlord waiver and consent
is identified on Schedule 3.5(d)
(e)    No Grantor owns or leases any other locations except those set forth on
Schedule 3.5(e) (as such schedule may be supplemented from time to time pursuant
to Section 4.4) under such Grantor’s name. As of the Closing Date, no Grantor
does business nor has done business during the past five years under any trade
name or fictitious business name except as disclosed on Schedule 3.5(e) under
such Grantor’s name. Except as disclosed on Schedule 3.5(e) under such Grantor’s
name, as of the Closing Date, no Grantor has acquired assets from any Person,
other than assets acquired in the ordinary course of such Grantor's business,
during the past five years.
SECTION 3.6    Accounts. The existing Accounts constitute, and hereafter arising
Accounts will constitute, the legally valid and binding obligations of the
applicable Account Debtors. The amount represented by each Grantor to the
Administrative Agent as owing by the Account Debtors is, or will be, the correct
amounts actually and unconditionally owing, except for any discount, credit,
rebate or other reduction made in accordance with its present policies and in
the ordinary course of business. None of the Accounts is, nor will any hereafter
arising Account be, evidenced by a promissory note or other Instrument (other
than a check) that has not been pledged to the Administrative Agent in
accordance with the terms hereof.

10



--------------------------------------------------------------------------------



SECTION 3.7    Chattel Paper. As of the Closing Date and as of the last date
such schedule was updated in accordance with Section 4.4, no Grantor holds any
Chattel Paper in the ordinary course of its business, except as set forth on
Schedule 3.7.
SECTION 3.8    Commercial Tort Claims. As of the Closing Date and as of the last
date such schedule was updated in accordance with Section 4.4, all Commercial
Tort Claims owned by any Grantor are listed on Schedule 3.8, in each case where
the relief sought is in excess of $250,000.
SECTION 3.9    Deposit Accounts and Securities Accounts. As of the Closing Date
and as of the last date such schedule was updated in accordance with Section
4.4, all Deposit Accounts (including, without limitation, cash management
accounts that are Deposit Accounts and all Excluded Deposit Accounts (provided
that Excluded Deposit Accounts arising under subsection (a) of that definition
need only be scheduled on the Closing Date), Securities Accounts (including,
without limitation, cash management accounts that are Securities Accounts) and
lockboxes (including the (a) owner of the account, (b) name and address of the
financial institution or securities broker where such accounts are located, (c)
account numbers, (d) purpose or use of such account) are listed on Schedule 3.9
and (e) whether such Deposit Account is an “Excluded Deposit Account.”
SECTION 3.10        Intellectual Property. All Patent Licenses, Trademark
Licenses and Copyright Property Licenses and registered and applied for Patents,
Trademarks and Copyrights owned by such Grantor in its own name or to which such
Grantor is a party as of the Closing Date and as of the last date such schedule
was updated in accordance with Section 4.4, other than such Patent Licenses,
Trademark Licenses and Copyright Property Licenses that are not material to the
conduct of such Grantor’s business or operations and immaterial Patents,
Trademarks and Copyrights registered or applied for in foreign jurisdictions,
are identified on Schedule 3.10 hereto, and
(a)    except as set forth in Schedule 3.10, as of the Closing Date and as of
the last date such schedule was updated in accordance with Section 4.4, none of
the material Intellectual Property owned by such Grantor is the subject of any
material licensing or franchise agreement pursuant to which such Grantor is the
licensor or franchisor;
(b)    each material Copyright, Trade Secret, Patent and Trademark and each
material Intellectual Property License of such Grantor is valid, subsisting,
unexpired, enforceable and has not been abandoned other than in the ordinary
course of business consistent with past practice;
(c)    no holding, decision or judgment has been rendered by any Governmental
Authority that would limit, cancel or question the ownership, validity or
enforceability of any material Trade Secret, Copyright, Patent or Trademark of
such Grantor or such Grantor’s interest therein or, to the best of each
Grantor’s knowledge, any material Intellectual Property License of such Grantor;
(d)    no action or proceeding is pending (A) seeking to limit, affect, cancel
or question the ownership, validity or enforceability of any material
Intellectual Property License, Trade Secret, Copyright, Patent or Trademark of
such Grantor or that, if adversely determined, could be reasonably expected to
have Material Adverse Effect on the value of any such material Intellectual
Property License, Trade Secret, Copyright, Patent or Trademark, or (B) alleging
that any use by such Grantor, its agents or licensees of any such material
Intellectual Property License, Trade Secret, Copyright, Patent or Trademark
infringes, dilutes, misappropriates, or otherwise violates any regulatory
approval, copyright, patent, trademark or any right of any third party that, if
adversely determined, could be reasonably expected to have Material Adverse
Effect, or (C) alleging that any material Intellectual Property License, Trade
Secret, Copyright, Patent or Trademark

11



--------------------------------------------------------------------------------



is being licensed, sublicensed or used by such Grantor in violation of any
regulatory approval, copyright, patent, trademark or any right of any third
party, except where such violation, individually or in the aggregate, could not
be reasonably expected to have a Material Adverse Effect;
(e)    all applications pertaining to the material Copyrights, Patents and
Trademarks of such Grantor have been duly and properly filed and all
registrations or letters pertaining to such Copyrights, Patents and Trademarks
have been duly and properly filed and issued, except where such failure,
individually or in the aggregate, to file could not be reasonably expected to
have a Material Adverse Effect;
(f)    such Grantor has not made any assignment or agreement, including
Intellectual Property Licenses, in conflict with the security interest in any
Intellectual Property constituting Collateral granted to the Administrative
Agent, for the benefit of the Secured Parties, it being acknowledged and agreed,
for the avoidance of doubt, that non-exclusive licenses of Intellectual Property
made by or to such Grantor in the ordinary course of business is permissible;
(g)    except as set forth in Schedule 3.10(g), to the best of each Grantor’s
knowledge, no third party is infringing upon or otherwise violating any rights
in any material Intellectual Property License, Trade Secret, Copyright, Patent
or Trademark owned or used by such Grantor or any of its respective licensees;
and
(h)    to the best of each Grantor’s knowledge, the operations of such Grantor
and its Subsidiaries do not infringe, dilute, misappropriate, or otherwise
violate any copyright, patent, trademark or any right of any third party, except
where such violation, individually or in the aggregate, could not be reasonably
expected to have a Material Adverse Effect.
SECTION 3.11        Inventory. Collateral consisting of Inventory is of good and
merchantable quality, free from any material defects. To the knowledge of each
Grantor, none of such Inventory is subject to any licensing, Patent, Trademark,
trade name or Copyright with any Person that restricts any Grantor’s ability to
manufacture and/or sell such Inventory. The completion of the manufacturing
process of such Inventory by a Person other than the applicable Grantor would be
permitted under any contract to which such Grantor is a party or to which the
Inventory is subject.
SECTION 3.12        Investment Property; Partnership/LLC Interests.
(a)    As of the Closing Date and as of the last date such schedule was updated
in accordance with Section 4.4, all Investment Property (including, without
limitation, Securities Accounts and cash management accounts that are Investment
Property) and all Partnership/LLC Interests that constitute Pledged Equity are
listed on Schedule 3.12.
(b)    All Investment Property and all Partnership/LLC Interests issued by any
Issuer and issued to any Grantor (i) have been duly and validly issued and, if
applicable, are fully paid and nonassessable, and are not subject to the
preemption rights of any Person, (ii) are beneficially owned as of record by
such Grantor and (ii) constitute all the issued and outstanding Equity Interests
of such Issuer issued to such Grantor.
(c)    None of the Partnership/LLC Interests that are Pledged Equity by their
terms expressly provide that they are securities governed by Article 8 of the
UCC. Except to the extent prohibited by applicable Law, if certificates
representing any Partnership/LLC Interests that are Pledged Equity have been
issued, such certificates have been provided to the Administrative Agent with
respect to such Partnership/LLC Interests. None of the Partnership/LLC Interests
that are Pledged Equity (i) are dealt in or traded on a

12



--------------------------------------------------------------------------------



Securities exchange or in Securities markets, (ii) are Investment Company
Securities or (iii) are held in a Securities Account.
SECTION 3.13        Instruments. As of the Closing Date and as of the last date
such schedule was updated in accordance with Section 4.4, no Grantor holds any
Instruments or is named a payee of any promissory note or other evidence of
indebtedness other than as set forth on Schedule 3.13, in each case if such
promissory note or other evidence of indebtedness has an outstanding amount in
excess of $250,000.
SECTION 3.14        Government Contracts. Except as set forth on Schedule 3.14,
as of the Closing Date and as of the last date such schedule was updated in
accordance with Section 4.4, no Grantor is party to any contract with a
Governmental Authority under which such Governmental Authority, as account
debtor, owes a monetary obligation to any Grantor under any account in an amount
in excess of $1,000,000.
SECTION 3.15        Types of Collateral. None of the Collateral consists of, or
is the Proceeds of, (i) As-Extracted Collateral, (ii) Consumer Goods, (iii) Farm
Products, (iv) Manufactured Homes, (v) standing timber, (vi) aircraft, airframe,
aircraft engine, aircraft lease or any other related property, (vii) any Vessel
or (viii) any other interest in or to any of the foregoing.
ARTICLE IV    

COVENANTS
Until the Obligations (other than Secured Cash Management Agreements, Secured
Hedge Agreements or contingent indemnification or expense reimbursement
obligations for which no claim has been made) shall have been paid in full and
the Commitments have expired or have been terminated, unless consent has been
obtained in the manner provided for in Section 7.1, each Grantor covenants and
agrees that:
SECTION 4.1    Maintenance of Perfected Security Interest; Further Information.
(a)    Such Grantor shall maintain the Security Interest created by or pursuant
to this Agreement as a first priority perfected Security Interest (subject only
to Liens permitted by Section 7.02 of the Credit Agreement) and shall defend
such Security Interest against the claims and demands of all Persons whomsoever
(other than holders of Liens permitted by Section 7.02 of the Credit Agreement).
(b)    Such Grantor will furnish to the Administrative Agent upon the
Administrative Agent’s reasonable request statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Administrative Agent may reasonably
request, all in reasonable detail
(c)    No Grantor will create, incur or suffer to exist any Lien on the
Collateral owned by such Grantor except Liens permitted by Section 7.02 of the
Credit Agreement.
SECTION 4.2    Maintenance of Insurance. Each Grantor shall maintain insurance
covering the Collateral in accordance with the provisions of Section 6.05 of the
Credit Agreement.
SECTION 4.3    Changes in Locations; Changes in Name or Structure. Grantor will
not, except upon fourteen (14) days’ prior written notice to the Administrative
Agent (which time period may be reduced by the Administrative Agent in its sole
discretion by written notice to such Grantor) and delivery to the Administrative
Agent of (a) all additional financing statements, collateral access/landlord
waivers and other

13



--------------------------------------------------------------------------------



instruments and documents reasonably requested by the Administrative Agent to
maintain the validity, perfection and priority of the Security Interests and (b)
if applicable, a written supplement to the Schedules of this Agreement:
(i)    change its jurisdiction of organization or the location of its chief
executive office (or the location where any Grantor maintains its books and
records relating to Accounts, Documents, General Intangibles, Instruments and
Investment Property in which it has any interest) from that identified on
Schedule 3.5; or
(ii)    change its name, identity or corporate or organizational structure to
such an extent that any financing statement filed by the Administrative Agent in
connection with this Agreement would become seriously misleading within the
meaning of the UCC.
SECTION 4.4    Required Notifications and Schedule Updates. Concurrently with
the delivery of the Compliance Certificate referred to in Section 6.01(d) of the
Credit Agreement in connection with the financial statements delivered under
Section 6.01(a) of the Credit Agreement, the Grantors shall deliver to the
Administrative Agent the following updated Schedules to this Agreement (which
may be attached to the Compliance Certificate): Schedule 3.5(c), Schedule
3.5(e), Schedule 3.7, Schedule 3.8, Schedule 3.9, Schedule 3.10, Schedule 3.12,
Schedule 3.13 and Schedule 3.14.
SECTION 4.5    Delivery Covenants.     Each Grantor will, and will cause each
Foreign Subsidiary (that is an Issuer and solely with respect to Investment
Property pledged under this Agreement), to deliver and pledge to the
Administrative Agent, for the ratable benefit of the Secured Parties, all
Certificated Securities representing any Pledged Equity or other Investment
Property that is included as Collateral, or that are otherwise evidenced by a
certificate, negotiable Documents, Instruments, and Tangible Chattel Paper owned
or held by such Grantor, in each case, together with an Effective Endorsement
and Assignment and all Supporting Obligations, as applicable, unless such
delivery and pledge has been waived in writing by the Administrative Agent;
provided, however, unless an Event of Default has occurred and is continuing, no
delivery shall be required with respect to Instruments having an aggregate value
of less than $250,000.
SECTION 4.6    Control Covenants.
(a)    Each Grantor shall instruct (and otherwise use its commercially
reasonable efforts to cause) (i) each depositary bank holding a Deposit Account
(other than Excluded Deposit Accounts) owned by such Grantor and (ii) each
Securities Intermediary holding any Investment Property (other than the
Investment Property subject to the Liens identified on Schedule 7.02 of the
Credit Agreement) owned by such Grantor, to execute and deliver a control
agreement, sufficient to provide the Administrative Agent with Control of such
Deposit Account or Investment Property and otherwise in form and substance
reasonably satisfactory to the Administrative Agent (any such depositary bank
executing and delivering any such control agreement, a “Controlled Depositary”,
and any such Securities Intermediary executing and delivering any such control
agreement, a “Controlled Intermediary”). In the event any such depositary bank
or Securities Intermediary refuses to execute and deliver such control
agreement, the Administrative Agent, in its sole discretion, (A) may require the
applicable Deposit Account and Investment Property to be transferred to the
Administrative Agent or a Controlled Depositary or Controlled Intermediary, as
applicable or (B) determine that such Deposit Account or Investment Property
need not be subject to a control agreement and, with respect to Deposit
Accounts, deemed an Excluded Account; provided, that in conjunction with any
such determination under this item (B), such Deposit Account or Investment
Property shall be subject to an aggregate maximum dollar limitation or balance
to be determined by the Administrative Agent at such time. After the date hereof
and subject to the provisions of the foregoing sentence, all Deposit Accounts
(other than Excluded Deposit

14



--------------------------------------------------------------------------------



Accounts) and all Investment Property will be maintained with the Administrative
Agent or with a Controlled Depository or a Controlled Intermediary, as
applicable.
(b)    Upon the request of the Administrative Agent, such Grantor will take such
actions and deliver all such agreements as are requested by the Administrative
Agent to provide the Administrative Agent with Control of all Letter of Credit
Rights and Electronic Chattel Paper owned or held by such Grantor, including,
without limitation, with respect to any such Electronic Chattel Paper, by having
the Administrative Agent identified as the assignee of the Record(s) pertaining
to the single authoritative copy thereof.
(c)    If any Collateral (other than Collateral specifically subject to the
provisions of Sections 4.6(a) and 4.6(b)) exceeding in value $1,000,000 in the
aggregate is (i) located on property leased by a Grantor or (ii) at any time in
the possession or control of any consignee, warehouseman, bailee (other than a
carrier transporting Inventory to a purchaser in the ordinary course of
business), processor, or any other third party, such Grantor shall, with respect
to Section 4.6(c)(i), obtain landlord waiver and/collateral access agreements,
and with respect to Section 4.6(c)(ii), notify such Person in writing of the
Security Interests created hereby, shall use its commercially reasonable efforts
to obtain such Person’s written acknowledgment to hold all such Collateral for
the benefit of the Administrative Agent subject to the Administrative Agent’s
instructions, and shall use commercially reasonable efforts to cause such Person
to issue and deliver to the Grantor, who shall promptly delver to the
Administrative Agent, warehouse receipts, bills of lading or any similar
documents relating to such Collateral, together with an Effective Endorsement
and Assignment; provided, that in each of the foregoing cases, that if such
Grantor is not able to obtain such agreement and cause the delivery of such
items, the Administrative Agent, in its sole discretion, (A) may require such
Collateral to be moved to another location specified thereby or (B) determine
that no landlord waiver, warehouseman’s letter or the like is required;
provided, that in conjunction with any such determination under this item (B),
such collateral located at the location in question shall be limited to an
aggregate maximum dollar limitation determined by the Administrative Agent at
such time. Further, within ninety (90) days of the date hereof, each Grantor
shall perfect and protect such Grantor’s ownership interests in all Inventory
stored with a consignee against creditors of the consignee by filing and
maintaining financing statements against the consignee reflecting the
consignment arrangement filed in all appropriate filing offices, providing any
written notices required by the UCC to notify any prior creditors of the
consignee of the consignment arrangement, and taking such other actions as may
be appropriate to perfect and protect such Grantor’s interests in such inventory
under Section 2-326, Section 9-103, Section 9-324 and Section 9-505 of the UCC
or otherwise. All such financing statements filed pursuant to this Section
4.6(c) shall be assigned, on the face thereof, to the Administrative Agent, for
the ratable benefit of the Secured Parties.
SECTION 4.7    Filing Covenants. Pursuant to Section 9-509 of the UCC and any
other applicable Law, such Grantor authorizes the Administrative Agent to file
or record financing statements and other filing or recording documents or
instruments with respect to the Collateral without the signature of such Grantor
in such form and in such offices as the Administrative Agent determines
appropriate to perfect the Security Interests of the Administrative Agent under
this Agreement. Such financing statements may describe the Collateral in the
same manner as described herein or may contain an indication or description of
Collateral that describes such property in any other manner as the
Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Security Interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets” or “all personal property.” Further, a photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction. Such Grantor hereby authorizes, ratifies and
confirms all financing statements and other filing or recording documents or
instruments filed by the Administrative Agent prior to the date of this
Agreement.

15



--------------------------------------------------------------------------------



SECTION 4.8    Accounts.
(a)    Other than in accordance with its present policies and in the ordinary
course of business, such Grantor will not (i) grant any extension of the time of
payment of any Account, (ii) compromise or settle any Account for less than the
full amount thereof, (iii) release, wholly or partially, any Account Debtor,
(iv) allow any credit or discount whatsoever on any Account or (v) amend,
supplement or modify any Account in any manner that could reasonably be likely
to materially and adversely affect the value thereof.
(b)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right to make test verifications of the
Accounts in any manner and through any medium that it reasonably considers
advisable, and such Grantor shall furnish all such assistance and information as
the Administrative Agent may reasonably require in connection with such test
verifications.
(c)    Each Grantor shall keep accurate and complete records of its Accounts,
including all payments and collections thereon, and shall submit to the
Administrative Agent sale, collection reconciliation and other reports in form
satisfactory to the Administrative Agent on such periodic basis as the
Administrative Agent may reasonably request.
(d)    Each Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of any material Account to the extent that
loss of such material Account could be reasonably expected to have Material
Adverse Effect.
SECTION 4.9    Intellectual Property.
(a)    Except as could not reasonably be expected to have a Material Adverse
Effect, such Grantor (either itself or through licensees) (i) will use each
registered Trademark to the extent reasonably necessary to maintain such
Trademark in full force free from any claim of abandonment for non-use so long
as such Trademark remains relevant to the business of such Grantor as determined
by such Grantor in its reasonable business judgment, (ii) will maintain the
quality of products and services offered under the Trademarks at a level
reasonably necessary to maintain the validity of the Trademark, as determined by
Grantor in its reasonable business judgment, (iii) will not (and will not
knowingly permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby such Trademark could reasonably be expected to become
invalidated or impaired in any way, (iv) will not (and will not knowingly permit
any licensee or sublicensee thereof to) do any act, or knowingly omit to do any
act, whereby any Patent owned by such Grantor would reasonably be expected to
become forfeited, abandoned or dedicated to the public, (v) will not (and will
not knowingly permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby any registered Copyright owned by such
Grantor or Copyright for which an application is pending (owned by such Grantor)
could reasonably be expected to become invalidated or otherwise impaired and
(vi) will not (either itself or through licensees) do any act whereby any
material portion of such Copyrights may fall into the public domain.
(b)    Such Grantor will notify the Administrative Agent and the other Secured
Parties promptly if it knows, or has reason to know, that any application or
registration relating to any material Copyright, Patent or Trademark owned by
such Grantor may become forfeited, abandoned or dedicated to the public, or of
any adverse determination or development (including, without limitation, the
institution of, or any such determination or development in, any proceeding in
the United States Patent and Trademark Office, the United States Copyright
Office or any court or tribunal in any country) regarding such Grantor’s
ownership of, or the validity of, any material (in the reasonable business
judgment of the applicable Grantor) Copyright,

16



--------------------------------------------------------------------------------



Patent or Trademark owned by such Grantor or such Grantor’s right to register
the same, or own and maintain the same.
(c)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office or the
United States Copyright Office, such Grantor shall report such filing to the
Administrative Agent in accordance with Section 4.4. Upon request of the
Administrative Agent, such Grantor shall execute and deliver, and have recorded,
any and all agreements, instruments, documents, and papers as the Administrative
Agent may reasonably request to evidence the security interest of the Secured
Parties in any material Copyright (including a Notice of Grant of Security
Interest in Copyrights substantially in the form of Exhibit 4.9(c)(i) hereto
(the “Copyright Notice”), Patent (including a Notice of Grant of Security
Interest in Patents substantially in the form of Exhibit 4.9(c)(ii) hereto (the
“Patent Notice”) or Trademark (including a Notice of Grant of Security Interest
in Trademarks substantially in the form of Exhibit 4.9(c)(iii) hereto (the
“Trademark Notice”) and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby.
(d)    Such Grantor will take all reasonable and necessary steps, at such
Grantor’s sole cost and expense, including, without limitation, in any
proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, to maintain and pursue each application (and
to obtain the relevant registration) and to maintain each registration of the
material Copyrights, Patents and Trademarks, including, without limitation,
filing of applications for renewal, affidavits of use and affidavits of
incontestability so long as such Grantor determines in its reasonable business
judgment that such Intellectual Property is material to the business of such
Grantor.
(e)    In the event that any material Intellectual Property owned or licensed by
such Grantor is infringed, misappropriated, diluted or otherwise violated by a
third party, such Grantor shall at such Grantor’s sole cost and expense, take
such actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect its rights in such material Intellectual Property.
SECTION 4.10        Investment Property; Partnership/LLC Interests.
(a)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
applicable Issuer (A) that is a wholly-owned Subsidiary to issue any Investment
Property or Partnership/LLC Interests, except for such additional Investment
Property or Partnership/LLC Interests that will be subject to the Security
Interest granted herein in favor of the Secured Parties, or (B) that is a non
wholly-owned Subsidiary of a Grantor to issue any Investment Property or
Partnership/LLC Interests unless (1) such Investment Property or Partnership/LLC
Interests would be subject to the Security Interests granted herein in favor of
the Secured Parties or (2) such issuance would not cause the applicable Issuer
to no longer be a Subsidiary of the applicable Grantor or (ii) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any Investment Property or
Partnership/LLC Interests (or Proceeds thereof) of any Grantor; provided, that
the foregoing limitation in this Section 4.10(a)(ii) shall not apply to
Investment Property or Partnership/LLC Interests owned by a Grantor in Persons
that are not Subsidiaries. Such Grantors will defend the right, title and
interest of the Administrative Agent in and to any Investment Property and
Partnership/LLC Interests that constitutes Pledged Equity against the claims and
demands of all Persons whomsoever.
(b)    During the continuance of a Default or Event of Default, any sums paid
upon or in respect of any Investment Property upon the liquidation or
dissolution of any Issuer, such Grantor shall accept the

17



--------------------------------------------------------------------------------



same as the agent of the Secured Parties, hold the same in trust for the Secured
Parties, segregated from other funds of such Grantor, and promptly deliver the
same together with duly executed instruments of transfer or assignment in blank,
substantially in the form provided in Exhibit 4.10(b) hereto, to the
Administrative Agent, on behalf of the Secured Parties, in accordance with the
terms hereof.
SECTION 4.11        Equipment. Such Grantor will maintain its Equipment in good
working order and condition (reasonable wear and tear and obsolescence
excepted).
SECTION 4.12        Vehicles. Upon the request of the Administrative Agent, all
applications for certificates of title or ownership indicating the
Administrative Agent’s first priority Lien on the Vehicle (subject to any Liens
permitted by Section 7.02 of the Credit Agreement) covered by such certificate,
and any other necessary documentation, shall be filed in each office in each
jurisdiction which the Administrative Agent shall deem reasonably advisable to
perfect its Liens on the Vehicles; provided, that prior to any such request,
each certificate of title or ownership relating to each Vehicle of such Grantor
shall be maintained by such Grantor in accordance with applicable Law to reflect
the ownership interest of such Grantor; provided, further, that so long as no
Event of Default has occurred and is continuing, no such request shall be made
with respect to Vehicles having an aggregate value of less than $1,000,000.
SECTION 4.13        Further Assurances. Upon the request of the Administrative
Agent and at the sole expense of the Grantors, each Grantor will promptly and
duly execute and deliver, and have recorded, such further instruments and
documents and take such further actions as the Administrative Agent may
reasonably request for the purpose of obtaining or preserving the full benefits
of this Agreement and of the rights and powers herein granted, including,
without limitation, (a) with respect to Government Contracts set forth on
Schedule 3.14, upon the occurrence and during the continuance of an Event of
Default, assignment agreements and notices of assignment, in form and substance
satisfactory to the Administrative Agent, duly executed by any Grantors party to
such Government Contract in compliance with the Assignment of Claims Act (and/or
analogous state, provincial or other applicable Law), and (b) all applications,
certificates, instruments, registration statements, and all other documents and
papers the Administrative Agent may reasonably request and as may be required by
law in connection with the obtaining of any consent, approval, registration,
qualification, or authorization of any Person deemed necessary or appropriate
for the effective exercise of any rights under this Agreement.
ARTICLE V    

REMEDIAL PROVISIONS
SECTION 5.1    General Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them under
applicable Law in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the UCC or any other applicable Law. Without
limiting the generality of the foregoing, the Administrative Agent, without
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any notice required by law referred to below) to or
upon any Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices

18



--------------------------------------------------------------------------------



as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent may disclaim any
warranties in connection with any sale or other disposition of the Collateral,
including, without limitation, any warranties of title, possession, quiet
enjoyment and the like. The Administrative Agent or any other Secured Party
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. To the fullest extent permitted by applicable Law, each Grantor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder except to the extent any such claims, damages, or demands
result solely from the gross negligence or willful misconduct of the
Administrative Agent or any other Secured Party, in each case against whom such
claim is asserted. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.
SECTION 5.2    Specific Remedies.
(a)    The Administrative Agent may prohibit any Grantor from collecting such
Grantor’s Accounts at any time after the occurrence and during the continuance
of an Event of Default.
(b)    Upon the occurrence and during the continuance of an Event of Default:
(i)    the Administrative Agent may communicate with Account Debtors of any
Account subject to a Security Interest and, upon the request of the
Administrative Agent, each Grantor shall notify (such notice to be in form and
substance satisfactory to the Administrative Agent) its Account Debtors that
such Accounts have been assigned to the Administrative Agent, for the ratable
benefit of the Secured Parties;
(ii)    upon the request of the Administrative Agent, each Grantor shall forward
to the Administrative Agent, on the last Business Day of each week, deposit
slips related to all cash, money, checks or any other similar items of payment
received by the Grantor during such week, and copies of such checks or any other
similar items of payment, together with a statement showing the application of
all payments on the Collateral during such week and a collection report with
regard thereto, in form and substance satisfactory to the Administrative Agent;
(iii)    the Administrative Agent may deliver such notices and instructions in
accordance with control agreements covering Deposit Accounts (other than
Excluded Accounts) and/or Securities Accounts. In addition, at the request of
the Administrative Agent, whenever any Grantor shall receive any cash, money,
checks or any other similar items of payment relating to any Collateral
(including any Proceeds of any Collateral), subject to the terms of any Liens
permitted by Section 7.02 of the Credit Agreement, such Grantor agrees that it
will, within one (1) Business Day of such receipt, deposit all such items of
payment into a cash collateral account at the Administrative Agent (the
“Collateral Account”) or in a Deposit Account (other than an Excluded Deposit
Account) at a Controlled Depositary, and until such Grantor shall deposit such
cash, money, checks or any other similar items of payment in the Collateral
Account or in a Deposit Account (other than an Excluded Deposit Account) at a
Controlled Depositary, such Grantor shall hold such cash, money, checks or any
other similar items of payment in trust for the Secured Parties and as property
of the Secured

19



--------------------------------------------------------------------------------



Parties, separate from the other funds of such Grantor, and the Administrative
Agent shall have the right to transfer or direct the transfer of the balance of
each Deposit Account (other than an Excluded Deposit Account) to the Collateral
Account. All such Collateral and Proceeds of Collateral received by the
Administrative Agent hereunder shall be held by the Administrative Agent in the
Collateral Account as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 5.5;
(iv)    the Administrative Agent shall have the right to receive any and all
cash dividends, payments or distributions made in respect of any Investment
Property, any Partnership/LLC Interests or any other Proceeds paid in respect of
any Investment Property or any Partnership/LLC Interests, and any or all of any
Investment Property or any Partnership/LLC Interests may, at the option of the
Administrative Agent and the Secured Parties, be registered in the name of the
Administrative Agent or its nominee; provided that the Administrative Agent
shall endeavor to provide concurrent notice to the Grantor that owns such
collateral; provided, further, that failure by the Administrative Agent to
provide such notice shall not be deemed a breach of this Agreement and shall not
prejudice any right or remedies that the Administrative Agent may have under or
in connection with this Agreement or under applicable Law; and the
Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to such Investment Property, or such
Partnership/LLC Interests at any meeting of shareholders, partners or members of
the relevant Issuers or otherwise and (B) any and all rights of conversion,
exchange and subscription and any other rights, privileges or options pertaining
to such Investment Property or such Partnership/LLC Interests as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Investment Property or any and all of the
Partnership/LLC Interests upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate, partnership or
limited liability company structure of any Issuer or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to the Investment Property or the Partnership/LLC Interests, and in connection
therewith, the right to deposit and deliver any and all of such Investment
Property or any and all of such Partnership/LLC Interests with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it; but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and the Administrative Agent and the other Secured Parties shall not be
responsible for any failure to do so or delay in so doing. In furtherance
thereof, each Grantor hereby authorizes and instructs each Issuer with respect
to any Collateral consisting of Investment Property and Partnership/LLC
Interests of such Issuer to (i) comply with any instruction received by it from
the Administrative Agent in writing that (A) states that an Event of Default has
occurred and is continuing and (B) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Grantor, and
each Grantor agrees that each Issuer shall be fully protected in so complying
following receipt of such notice and prior to notice that such Event of Default
is no longer continuing, and (ii) except as otherwise expressly permitted hereby
and upon the occurrence and during the continuance of an Event of Default at the
request of the Administrative Agent, pay any dividends, distributions or other
payments with respect to any Investment Property, or any Partnership/LLC
Interests directly to the Administrative Agent;
(v)    the Administrative Agent shall be entitled to (but shall not be required
to)do all acts which the Administrative Agent may deem necessary or proper to
protect its Security Interest granted hereunder, provided such acts are not
inconsistent with or in violation of the terms of any of the Credit Agreement,
of the other Loan Documents or applicable Law; and

20



--------------------------------------------------------------------------------



(vi)    the Administrative Agent is hereby granted an irrevocable, non-exclusive
license or other right to use, license or sub-license (without payment of
royalty or other compensation to any Person) of any or all Intellectual Property
of each Grantor, computer hardware and software, trade secrets, brochures,
customer lists, promotional and advertising materials, labels, packaging
materials and other Property, in advertising for sale, marketing, selling,
collecting, completing manufacture of, or otherwise exercising any rights or
remedies with respect to, any Collateral; provided that the Administrative Agent
shall not be entitled to exercise its rights under any such license, sub-license
or right to use until such time as the Administrative Agent shall have received
consent or direction from the Required Lenders pursuant to Section 8.02(d) of
the Credit Agreement.
(c)    Unless an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Grantor of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 5.2(b), each Grantor shall be permitted to receive all cash dividends,
payments or other distributions made in respect of any Investment Property and
any Partnership/LLC Interests, in each case to the extent permitted in the
Credit Agreement, and to exercise all voting and other corporate, company and
partnership rights with respect to any Investment Property and Partnership/LLC
Interests; provided that, no vote shall be cast or other corporate, company and
partnership right exercised or other action taken which, in the Administrative
Agent’s reasonable judgment, would result in a Default or Event of Default under
any provision of the Credit Agreement, this Agreement or any other Loan
Document.
SECTION 5.3    Registration Rights; Waiver of Certain Claims. If the
Administrative Agent shall determine that in order to exercise its right to sell
any or all of the Collateral it is necessary or advisable to have such
Collateral registered under the provisions of the Securities Act of 1933, as
from time to time amended (the “Securities Act”) (any such Collateral, the
“Restricted Securities Collateral”), the relevant Grantor will cause each
applicable Issuer (and the officers and directors thereof) to (i) execute and
deliver all such instruments and documents, and do or cause to be done all such
other acts as may be, in the opinion of the Administrative Agent, necessary or
advisable to register such Restricted Securities Collateral, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use its
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of such Restricted Securities
Collateral, or that portion thereof to be sold, and (iii) make all amendments
thereto and/or to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto. Each Grantor agrees to
cause each applicable Issuer (and the officers and directors thereof) to comply
with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of the Securities
Act.
(b)    The Grantors acknowledge that because of present or future circumstances,
a question may arise under the Securities Act with respect to any disposition of
any Investment Property and any Partnership/LLC Interests included as Collateral
and as permitted hereunder. The Grantors understand that compliance with the
Securities Act may very strictly limit the course of conduct of the
Administrative Agent if the Administrative Agent attempts to dispose of all or
any portion of any Investment Property or any Partnership/LLC Interests included
as Collateral and may also limit the extent to which or the manner in which any
subsequent transferee of such Investment Property or Partnership/LLC Interests
or any portion thereof may dispose of the same. There may be other legal
restrictions or limitations affecting the Administrative Agent or the Secured
Parties in any attempt to dispose of all or any portion of such Investment
Property or Partnership/LLC Interests under the applicable “Blue Sky” or other
securities laws or similar laws analogous in purpose or effect. The
Administrative Agent may be compelled to resort to one or more private sales to

21



--------------------------------------------------------------------------------



a restricted group of purchasers which will be obliged to agree, among other
things, to acquire such Investment Property or Partnership/LLC Interests for
their own account for investment only and not with a view to the distribution or
resale thereof. Each Grantor acknowledges and agrees that any such private sale
may result in prices and other terms less favorable than if such sale were a
public sale and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner. The Grantors agree that the Administrative Agent shall not incur any
liability, and any liability of the Grantors for any deficiency shall not be
impaired, as a result of the sale of such Investment Property or Partnership/LLC
Interests or any portion thereof at any such private sale in a manner that the
Administrative Agent reasonably believes is commercially reasonable. The
Grantors hereby waive to the fullest extent permitted by applicable Law any
claims against the Administrative Agent arising by reason of the fact that the
price at which of such Investment Property or Partnership/LLC Interests may have
been sold at such sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Secured Obligations,
even if the Administrative Agent shall accept the first offer received and does
not offer any portion of such Investment Property or Partnership/LLC Interests
to more than one possible purchaser, so long as such sale was commercially
reasonable. The Grantors further agree that the Administrative Agent has no
obligation to delay sale of any of such Investment Property or Partnership/LLC
Interests for the period of time necessary to permit the issuer of such
Investment Property or Partnership/LLC Interests to qualify or register such
Investment Property or Partnership/LLC Interests for public sale under the
Securities Act, applicable Blue Sky laws and other applicable state and federal
securities laws, even if said Issuer would agree to do so.
(c)    Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of such Investment Property or Partnership/LLC
Interests valid and binding and in compliance with any and all other applicable
Laws. Each Grantor further agrees that a breach of any of the covenants
contained in this Section 5.3(c) will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 5.3(c) shall be specifically enforceable against such Grantor, and
such Grantor hereby waives to the fullest extent permitted by applicable Law and
agrees not to assert any defenses against an action for specific performance of
such covenants except for a defense that no Event of Default has occurred under
the Credit Agreement.
SECTION 5.4    Application of Proceeds. The proceeds of the Collateral shall be
applied in accordance with the terms of the Credit Agreement. Only after (i) the
payment by the Administrative Agent of any other amount required by any
provision of applicable Law, including, without limitation, Section 9-610 and
Section 9-615 of the UCC and (ii) the payment in full of the Secured Obligations
(other than contingent indemnification or expense reimbursement obligations for
which no claim has been made) and the termination of the Commitments, shall the
Administrative Agent account for the surplus, if any, to any Grantor, or to
whomever may be lawfully entitled to receive the same (if such Person is not a
Grantor).
SECTION 5.5    Waiver, Deficiency. Each Grantor hereby waives, to the extent
permitted by applicable Law, all rights of redemption, appraisement, valuation,
stay, extension or moratorium now or hereafter in force under any applicable Law
in order to prevent or delay the enforcement of this Agreement or the absolute
sale of the Collateral or any portion thereof. Each Grantor shall remain liable
for any deficiency if the proceeds of any sale or other disposition of the
Collateral are insufficient to pay its Secured Obligations and the fees and
disbursements of any attorneys employed by the Administrative Agent or any other
Secured Party to collect such deficiency.

22



--------------------------------------------------------------------------------



ARTICLE VI    

RIGHTS OF ADMINISTRATIVE AGENT
SECTION 6.1    Power of Attorney. In addition to other powers of attorney
contained herein, each Grantor hereby designates and appoints the Administrative
Agent, on behalf of the Secured Parties, and each of its designees or agents, as
attorney-in-fact of such Grantor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default:
(a)    to demand, collect, settle, compromise, adjust, give discharges and
releases, all as the Administrative Agent may reasonably determine;
(b)    to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;
(c)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may deem
reasonably appropriate;
(d)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Grantor on behalf of
and in the name of such Grantor, or securing, or relating to such Collateral;
(e)    to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;
(f)    to adjust and settle claims under any insurance policy relating thereto;
(g)    to execute and deliver all assignments, conveyances, statements,
financing statements, continuation financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated herein;
(h)    to institute any foreclosure proceedings that the Administrative Agent
may deem appropriate;
(i)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;
(j)    to exchange any of the Pledged Equity or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
Issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;
(k)    to vote for a shareholder resolution, or to sign an instrument in
writing, sanctioning the transfer of any or all of the Pledged Equity into the
name of the Administrative Agent or one or more of the

23



--------------------------------------------------------------------------------



Secured Parties or into the name of any transferee to whom the Pledged Equity or
any part thereof may be sold pursuant to Article V hereof;
(l)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
(m)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;
(n)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;
(o)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the security interests created
hereby in such Intellectual Property and the goodwill and General Intangibles of
such Grantor relating thereto or represented thereby; and
(p)    do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable until the Obligations have been paid in full (other than Secured
Cash Management Agreements, Secured Hedge Agreements or contingent
indemnification or expense reimbursement obligations for which no claim has been
made) and the Commitments have expired or been terminated. The Administrative
Agent shall be under no duty to exercise or withhold the exercise of any of the
rights, powers, privileges and options expressly or implicitly granted to the
Administrative Agent in this Agreement, and shall not be liable for any failure
to do so or any delay in doing so. The Administrative Agent shall not be liable
for any act or omission or for any error of judgment or any mistake of fact or
law in its individual capacity or its capacity as attorney-in-fact except acts
or omissions resulting from its gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction. This power of attorney is conferred on the Administrative Agent
solely to protect, preserve and realize upon its security interest in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.
SECTION 6.2    Assignment by the Administrative Agent. The Administrative Agent
may from time to time assign the Secured Obligations to a successor
Administrative Agent appointed in accordance with the Credit Agreement, and such
successor shall be entitled to all of the rights and remedies of the
Administrative Agent under this Agreement in relation thereto.
SECTION 6.3    The Administrative Agent’s Duty of Care. Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the

24



--------------------------------------------------------------------------------



Administrative Agent shall not have responsibility for taking any necessary
steps to preserve rights against any parties with respect to any of the
Collateral. In the event of a public or private sale of Collateral pursuant to
Article V hereof, the Administrative Agent shall have no responsibility for (a)
ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Collateral, whether or not
the Administrative Agent has or is deemed to have knowledge of such matters, or
(b) taking any steps to clean, repair or otherwise prepare the Collateral for
sale.
SECTION 6.4    Liability with Respect to Accounts. Anything herein to the
contrary notwithstanding, each of the Grantors shall remain liable under each of
the Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any Secured Party shall have any obligation or liability under any Account (or
any agreement giving rise thereto) by reason of or arising out of this Agreement
or the receipt by the Administrative Agent or any Secured Party of any payment
relating to such Account pursuant hereto, nor shall the Administrative Agent or
any Secured Party be obligated in any manner to perform any of the obligations
of a Grantor under or pursuant to any Account (or any agreement giving rise
thereto), to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.
SECTION 6.5    Releases of Collateral.
(a)    If any Collateral shall be sold, transferred or otherwise disposed of by
any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
promptly execute and deliver to such Grantor all releases and other documents,
and take such other action, reasonably necessary for the release of the Liens
created hereby or by any other Collateral Document on such Collateral in
accordance with Section 9.10 of the Credit Agreement.
(b)    The Administrative Agent may release any of the Pledged Equity from this
Agreement or may substitute any of the Pledged Equity for other Pledged Equity
without altering, varying or diminishing in any way the force, effect, lien,
pledge or security interest of this Agreement as to any Pledged Equity not
expressly released or substituted, and this Agreement shall continue as a first
priority lien on all Pledged Equity not expressly released or substituted.
ARTICLE VII    

MISCELLANEOUS
SECTION 7.1    Amendments, Waivers and Consents. None of the terms or provisions
of this Agreement may be amended, supplemented or otherwise modified, nor may
they be waived, nor may any consent be given, except in accordance with Section
10.01 of the Credit Agreement.
SECTION 7.2    Notices. All notices and communications hereunder shall be given
to the addresses and otherwise made in accordance with Section 10.02 of the
Credit Agreement; provided that notices and communications to the Grantors shall
be directed to such Person at the address of the Borrower set forth on Schedule
10.02 of the Credit Agreement.

25



--------------------------------------------------------------------------------



SECTION 7.3    Expenses, Indemnification, Waiver of Consequential Damages, etc.
(a)    All expenses of protecting, storing, warehousing, insuring, handling,
maintaining and shipping any Collateral, all Taxes payable with respect to any
Collateral (including any sale thereof), and all other payments required to be
made by the Administrative Agent to any Person to realize upon any Collateral,
shall be borne and paid by the Grantors. The Administrative Agent shall not be
liable or responsible in any way for the safekeeping of any Collateral, for any
loss or damage thereto (except for reasonable care in its custody while
Collateral is in the Administrative Agent’s actual possession), for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency or other Person whatsoever, but the same shall be at
the Grantors’ sole risk. The Grantors, jointly and severally, shall pay all
out-of-pocket expenses incurred by the Administrative Agent and each other
Secured Party pursuant to Section 10.04 of the Credit Agreement.
(b)    The Grantors, jointly and severally, shall pay and shall indemnify each
Indemnitee (which for purposes of this Agreement shall include, without
limitation, all Secured Parties) against Indemnified Taxes and Other Taxes to
the extent the Borrower would be required to do so pursuant to Section 3.01 of
the Credit Agreement.
(c)    The Grantors, jointly and severally, shall indemnify each Indemnitee
pursuant to Section 11.04 of the Credit Agreement.
(d)    Notwithstanding anything to the contrary contained in this Agreement, to
the fullest extent permitted by applicable Law, no Grantor shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document, or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Credit
Extension or the use of the proceeds thereof.
(e)    No Indemnitee referred to in this Section 7.3 shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement, or the
other Loan Documents or the transactions contemplated hereby or thereby.
(f)    Each Grantor agrees to pay, and to save the Administrative Agent and the
other Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any such Grantor’s delay in paying, any and all stamp, excise,
sales withholding or other taxes which may be payable or determined to be
payable in connection with any of the transactions contemplated by this
Agreement.
(g)    All amounts due under this Section 7.3 shall be payable promptly after
demand therefor.
SECTION 7.4    Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns; provided that no Grantor may assign or
otherwise transfer any of its rights or obligations under this Agreement without
the prior written consent of the Administrative Agent and the other Lenders
(except as otherwise provided by the Credit Agreement).
SECTION 7.5    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Secured Party and each of its respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special,

26



--------------------------------------------------------------------------------



time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Secured Party
or any such Affiliate to or for the credit or the account of such Grantor
against any and all of the obligations of such Grantor now or hereafter existing
under this Agreement or any other Loan Document to such Secured Party
irrespective of whether or not such Secured Party shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
such Grantor may be contingent or unmatured or are owed to a branch or office of
such Secured Party different from the branch or office holding such deposit or
obligated on such indebtedness. The rights of each Secured Party and its
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of set off) that such Secured Party or its
respective Affiliates may have. Each Secured Party agrees to notify such Grantor
and the Administrative Agent promptly after any such set off and application;
provided that the failure to give such notice shall not affect the validity of
such set off and application.
SECTION 7.6    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 7.7    Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
SECTION 7.8    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL. The terms of Sections 10.14 and 10.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.
SECTION 7.9    Injunctive Relief. Each Grantor recognizes that, in the event
such Grantor fails to perform, observe or discharge any of its obligations or
liabilities under this Agreement or any other Loan Document, any remedy of law
may prove to be inadequate relief to the Administrative Agent and the other
Secured Parties. Therefore, each Grantor agrees that the Administrative Agent
and the other Secured Parties, at the option of the Administrative Agent and the
other Secured Parties, shall be entitled to temporary and permanent injunctive
relief in any such case without the necessity of proving actual damages.
SECTION 7.10        No Waiver By Course of Conduct; Cumulative Remedies. Neither
the Administrative Agent nor any other Secured Party shall by any act (except by
a written instrument pursuant to Section 7.1), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No delay or failure to take
action on the part of the Administrative Agent or any other Secured Party in
exercising any right, power or privilege

27



--------------------------------------------------------------------------------



hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such other Secured
Party would otherwise have on any future occasion. The enumeration of the rights
and remedies of the Administrative Agent and the other Secured Parties set forth
in this Agreement is not intended to be exhaustive and the exercise by the
Administrative Agent and the other Secured Parties of any right or remedy shall
not preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder or under the other Loan Documents or that may now or hereafter exist
at law or in equity or by suit or otherwise.
SECTION 7.11        Survival of Indemnities. Notwithstanding any termination of
this Agreement, the indemnities to which the Administrative Agent and the other
Secured Parties are entitled under the provisions of Section 7.3 and any other
provision of this Agreement and the other Loan Documents shall continue in full
force and effect and shall protect the Administrative Agent and the other
Secured Parties against events arising after such termination as well as before.
SECTION 7.12        Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.
SECTION 7.13        Advice of Counsel; No Strict Construction. Each of the
parties represents to each other party hereto that it has discussed this
Agreement with its counsel. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.
SECTION 7.14        Acknowledgements.
(a)    Each Grantor hereby acknowledges that:
(i)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(ii)    it has received a copy of the Credit Agreement and has reviewed and
understands same;
(iii)    neither the Administrative Agent nor any other Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
(iv)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Secured Parties or among the Grantors and the Secured Parties.

28



--------------------------------------------------------------------------------



(b)    Each Issuer party to this Agreement acknowledges receipt of a copy of
this Agreement and agrees to be bound thereby and to comply with the terms
thereof insofar as such terms are applicable to it. Each Issuer agrees to
provide such notices to the Administrative Agent as may be necessary to give
full effect to the provisions of this Agreement.
SECTION 7.15        Additional Grantors. Each Subsidiary of the Borrower that is
required to become a party to this Agreement pursuant to Section 6.09 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of a joinder agreement (which shall
include supplemental schedules to this Agreement with respect to such new
Grantor) in form and substance reasonably satisfactory to the Administrative
Agent.
SECTION 7.16        All Powers Coupled With Interest. All powers of attorney and
other authorizations granted to the Secured Parties, the Administrative Agent
and any Persons designated by the Administrative Agent or any other Secured
Party pursuant to any provisions of this Agreement or any of the other Loan
Documents shall be deemed coupled with an interest and shall be irrevocable so
long as any of the Obligations remain unpaid or unsatisfied, any of the
Commitments remain in effect or the Credit Facility has not been terminated.
SECTION 7.17        No Conflict. To the extent that a direct conflict between
the provisions of this Agreement and the provisions of the Credit Agreement
(other than with respect to any provision of this Agreement relating to the
grant, pledge and assignment of the Security Interest in the Collateral or the
exercise of remedies with respect thereto), the Credit Agreement shall govern.
SECTION 7.18        Consent of Issuers of Pledged Equity. Each Loan Party that
is an Issuer hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Grantors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable Law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such Issuer.
SECTION 7.19        Other Security. To the extent that any of the Secured
Obligations are now or hereafter secured by property other than the Collateral
(including, without limitation, real property and securities owned by a
Grantor), or by a guarantee, endorsement or property of any other Person, then
the Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuance of any Event of Default, and the Administrative Agent shall have the
right, in its sole discretion, to determine which rights, security, liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or the Secured Obligations or any of
the rights of the Administrative Agent or the Secured Parties under this
Agreement, under any other of the Loan Documents or under any other document
relating to the Secured Obligations.
SECTION 7.20        Amendment and Restatement; No Novation. This Agreement
constitutes an amendment and restatement of the Existing Collateral Agreement,
as amended, effective from and after the Closing Date. The execution and
delivery of this Agreement shall not constitute a novation of any indebtedness
or other obligations owing to the Lenders or the Administrative Agent under the
Existing Collateral Agreement based on facts or events occurring or existing
prior to the execution and delivery of this Agreement.
[Signature Pages to Follow.]

29



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.
HEARTLAND PAYMENT SYSTEMS, INC., as Grantor
By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Chief Accounting Officer
DEBITEK, INC., as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer




HEARTLAND ACQUISITION, LLC, as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer




HEARTLAND OVATION PAYROLL, INC., as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer


 



Heartland Payment Systems, Inc.
Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------




EDUCATIONAL COMPUTER SYSTEMS, INC., as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer




EDUCATIONAL EPAYMENT SOLUTIONS L.L.C., as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer




HEARTLAND PAYMENT SOLUTIONS, INC., as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer




LEAF ACQUISITION, LLC, as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer




LEAF HOLDINGS, INC., as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer







Heartland Payment Systems, Inc.
Amended and Restated Collateral Agreement



--------------------------------------------------------------------------------




TOUCHNET INFORMATION SYSTEMS, INC., as Grantor and Issuer




By: /S/ Joseph E. White_________________________
Name: Joseph E. White
Title: Treasurer








--------------------------------------------------------------------------------






BANK OF AMERICA, N.A., as Administrative Agent




By: /S/ Denise Jones____________________________
Name: Denise Jones
Title: Assistant Vice President


